Citation Nr: 0330143	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  95-42 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post traumatic stress disorder.  

2.  Entitlement to service connection for physical injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel





REMAND

On December 14, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  


Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the appropriate State or 
Federal agency and verify the nature of 
the veteran's service with the Army 
Reserves between November 1992 and 
November 1999.  Obtain any available 
personnel records that reflect the 
appellant's unit of assignment during 
this period, and whether any service 
during this period was active duty, 
inactive duty training or active duty for 
training.  Also obtain any available 
service medical records as may exist from 
this period.  
[For purposes of this search, the belief 
the appellant had some affiliation with 
the Army Reserves between 1992 and 1999 
is based on the following:  

a.) copies of what appear to be 
portions of an enlistment contract dated 
in November 1992, (when the appellant was 
known as Joan A. Jones-Rhodes or Joan R. 
Jones) received in January 1998 from 
"3345th USAH"; and   

b.) a copy of Orders dated 7 
February 2000, from Headquarters, 81st 
Regional Support Command, 255 West Oxmoor 
Rd., Birmingham, AL 35209-6383, which 
reflects that effective 1 November 1999, 
the appellant (then known as Joan R. 
Gatson) was reassigned from her current 
assignment, (identified as 1207 USA HOSP 
DET 1 (W8KRA2) Birmingham, Alabama 35209-
6383), to "the retired Reserve, AR 
PERSCOM, 1 Reserve Way, St. Louis, MO 
63132-5200" and that the reason for this 
action was "Medical disqualification for 
retention."]
If no such service personnel or medical 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

2.  The record indicates that the 
appellant was treated for post traumatic 
stress disorder (PTSD) at the Claybon 
Clinic, P.C., No. 9 Greenwood Ave., 
Midfield, AL 35228.  Make arrangements to 
obtain copies of all records of the 
appellant's treatment for PTSD at this 
facility.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





